Citation Nr: 0818824	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-34 760	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  

In February 2008, the veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment 
at the Cleveland RO before the undersigned Acting Veterans 
Law Judge (AVLJ) sitting in Washington, D.C.  A transcript of 
this hearing is in the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

In this regard, the veteran was afforded a VA examination in 
February 2007.  The audiologist indicated that he reviewed 
the claims folder and diagnosed the veteran with severe 
bilateral sensorineural hearing loss and tinnitus.  He noted 
that the veteran had normal hearing bilaterally in the 500 
through 4000 hertz range on his August 1963 pre-induction 
examination.  The audiologist further reported that there was 
a loss of hearing bilaterally at 4000 hertz on a January 1965 
examination and also on the January 1968 separation 
examination.  The audiologist opined that it was less likely 
as not that the veteran's tinnitus was a result of exposure 
to noise while in military service from 1965 to 1968 and 
referenced the non-significant change in hearing from 1965 to 
1968 examination.  Additionally, the audiologist opined that 
it was less likely as not that the veteran incurred a hearing 
loss during his tour of duty from March 1965 to March 1968 
because a comparison of hearing test results revealed no 
change in hearing within this time period.  The audiologist 
also indicated that there was a significant adverse change in 
the veteran's hearing between the August 1963 and January 
1965 hearing tests.  However, he did not provide any opinion 
as the relationship between this change and the veteran's 
current hearing loss and tinnitus.  As such, the February 
2007 audiologist's opinion appears to be incomplete as he did 
not address the decrease in the veteran's hearing that 
occurred during his active service from March 1964 to March 
1968.

Moreover, although the audiologist indicated on the 
examination that he was exposed to the noise from the firing 
of the 105-Howitzer and from helicopter turbine engines, he 
did not comment on the relationship between the veteran's 
current bilateral hearing loss and tinnitus and any in-
service acoustic trauma.  Therefore, the Board finds that a 
clarifying medical opinion is necessary for the purpose of 
determining the nature and etiology of the veteran's 
bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the veteran's 
claims folder to the February 2007 VA 
audiologist or, if he is unavailable, to 
another suitably qualified VA examiner for 
a clarifying opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the veteran's current findings 
of severe bilateral sensorineural hearing 
loss and tinnitus began during, or is 
otherwise etiologically related to, the 
reported significant adverse change in the 
veteran's hearing between the August 1963 
and January 1965 hearing tests.  The 
examiner should also opine as to the 
likelihood that the veteran's current 
bilateral hearing loss and tinnitus were 
caused by, or are etiologically related 
to, his in-service exposure to 105-
Howitzer and helicopter turbine engines 
during his period of service (March 1964 
to March 1968), as opposed to some other 
factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



